Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered December 28, 2006, which granted plaintiff’s motion to strike defendant’s answer to the extent of striking the answer unless defendant *342appeared for a deposition within 90 days from the date of the order, unanimously reversed, on the facts, without costs, to grant the motion to the extent of precluding defendant from offering evidence at trial on the issue of liability.
There was an insufficient showing of a good faith effort to locate defendant after the court orders requiring that he be produced for a deposition were issued. In these circumstances, we find the more appropriate sanction to be unconditional preclusion. Concur—Lippman, EJ., Friedman, Catterson and Moskowitz, JJ.